Title: From George Washington to John Jay, 29 January 1779
From: Washington, George
To: Jay, John


Sir,
Philadelphia January 29th 1779

My long and unexpected stay in this city being attended with many inconveniences to the common business of the army, and in other respects—I feel myself under a necessity of requesting the permission of Congress to return; and if consistent with their views, I should be glad to set out for the camp at Middle-Brook, on monday next. There are several matters, which have been the subjects of conference between the Committee and myself, that are yet undecided, and which, with other points that may occur occasionally, may be proper objects for an intercourse of letters, if it should be the pleasure of Congress to continue the Committee for this purpose—the experience and propriety of which they will judge.
I shall wait the orders of Congress; and have the honor to be With the greatest respect and esteem—Sir Your most Obedt servant
Go: Washington
